Exhibit 10.3

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT (this “Amendment”) dated as of May 30, 2013 between [—]
(“Dealer”) and FXCM Inc. (“Counterparty”).

WITNESSETH

WHEREAS, Dealer and Counterparty have entered into a Convertible Bond Hedge
Transaction, dated as of May 28, 2013, with Reference Number [—] (the
“Confirmation”); and

WHEREAS, Dealer and Counterparty wish to amend the Confirmation on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Dealer and Counterparty hereby acknowledge and agree as follows:

1. Certain Definitions. Unless otherwise defined herein, capitalized terms used
herein have the meanings specified in the Confirmation.

2. Amendments to the Confirmation.

 

  (a) The number “150,000,000” in the eighth line of Section 1 of the
Confirmation shall be deleted and replaced with the number “172,500,000”;

 

  (b) Number of Options: The number “150,000” referenced to the right of the
term “Number of Options” in Section 2 of the Confirmation shall be deleted and
replaced with the number “172,500”;

 

  (c) Premium: The number “[—]” referenced to the right of the term “Premium” in
Section 2 of the Confirmation shall be deleted and replaced with the number
“[—]”; and

 

  (d) Early Unwind: The number “[—]” in the fifteenth line of Section 8(j) of
the Confirmation shall be deleted and replaced with the number “[—]”.

3. Except as specifically amended hereby, all of the terms and conditions of the
Confirmation shall continue in full force and effect and shall be binding upon
the parties in accordance with their respective terms.

4. Each of the parties hereby represents and warrants that:

 

  (a) the representations and warranties made by it in the Confirmation are true
and correct as of the date hereof as if made by the party on and as of such
date; and

 

  (b) the execution, delivery and performance of this Amendment are within the
party’s corporate power and have been duly authorized by all necessary corporate
action, and this Amendment constitutes the legal, valid and binding obligation
of the party in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles regardless of whether such enforceability is considered in a
proceeding at law or in equity.



--------------------------------------------------------------------------------

5. This Amendment may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

6. This Amendment shall be subject to the waiver of trial by jury, submission to
jurisdiction and governing law provisions of Sections 8(n), (o) and (p) of the
Confirmation as if set forth herein.

[THE REMAINDER OF THE PAGE HAS INTENTIONALLY BEEN LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the date hereof.

 

Yours faithfully,

[—]

 

By:

 

 

 

Name:

 

Title:

 

Agreed and Accepted By:

FXCM INC.

By:

 

 

 

Name:

 

Title: